 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DIRK JAONG BOUIE, JR.,                           No. 2:16-cv-0624 JAM AC P
12                        Plaintiff,
13             v.                                         ORDER
14       R. WILLOX, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has requested leave to withdraw his opposition to defendants’ pending motion for

19   summary judgment in light of the court’s February 24, 2020 order extending his deadline to file a

20   motion to compel discovery. ECF No. 52. The motion will be denied.

21            On August 12, 2019, shortly after the court issued the discovery and scheduling order in

22   this case, defendants filed their motion for summary judgment based on failure to exhaust. ECF

23   No. 29. Plaintiff then requested an extension of time to respond, in part so that he could conduct

24   discovery. ECF No. 30. The request was granted, ECF No. 31, and on September 4, 2019,

25   plaintiff proceeded to file a timely opposition to the summary-judgment motion without any

26   further requests for extension, ECF No. 32.1 Plaintiff later filed objections to defendants’

27

28   1
         The opposition was filed prior to the original September 6, 2019 deadline.
                                                         1
 1   responses to discovery, which the court construed as a motion to compel, in which he stated that
 2   he had served discovery requests on defendants on October 6, 2019, and December 17, 2019.
 3   ECF No. 38. The motion was denied, and plaintiff was given leave to file a new motion to
 4   compel related to his requests served on October 6, 2019.2 ECF No. 39 at 3. However, plaintiff
 5   was not given leave to file a further motion to compel as to the requests served on December 17,
 6   2019, because they were untimely. Id. On February 24, 2020, the court granted plaintiff an
 7   extension of time to file his motion to compel. ECF No. 49.
 8          Plaintiff’s motion for an extension of time to file an opposition to the motion for summary
 9   judgment indicates that he knew at that time that he needed to conduct discovery in order to
10   respond to the motion. ECF No. 30. However, despite requesting additional time in order to
11   conduct such discovery, he instead chose to file his opposition within the original deadline and
12   without requesting discovery, and then waited another month before submitting his first discovery
13   requests. Now, six months after filing his opposition to the motion for summary judgment,
14   plaintiff requests that he be allowed to withdraw his opposition in order to conduct discovery and
15   submit a new opposition. ECF No. 52. He provides no justification for his failure to seek
16   discovery prior to filing his opposition, despite believing such discovery was necessary over six
17   months ago. Nor does plaintiff explain why he failed to take advantage of the extension he was
18   granted or to request an extension of time to submit his opposition if he was unable to complete
19   his discovery prior to the deadline. Plaintiff’s request is excessively untimely and made without
20   explanation for said untimeliness.
21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to withdraw his
22   opposition to the motion for summary judgment, ECF No. 52, is denied.
23   DATED: April 1, 2020
24

25

26

27
     2
       A subsequent motion indicates that he served his requests on October 3, 2019, and that he had
28   also served requests for documents on September 28, 2019. ECF No. 40 at 1.
                                                     2
